Exhibit 10.19 This letter Agreement is dated as of May 10, 2012 and is entered into between Enterologics, Inc., a Nevada corporation with an address at 1264 University Avenue West, Suite 404 - St. Paul MN 55104 with an additional address at 20 East Sunrise Hwy, Valley Stream, NY 11he 1999 Family Trust with an address of 66 Greenway South Forest Hills, NY 11375. WHEREAS Enterologics, Inc seeks to borrow certain funds for its operational needs and; WHEREAS The 1999 Family Trustis willing to provide a bridge loan, the total not to exceed FiftyThousand Dollars ($50,000) and; WHEREAS The parties have agreed to certain terms of the loan(s) as more fully described in the Promissory Loan Agreement and Corporate Resolution of even date; THEREFORE For good and valuable consideration, the parties hereby agree as follows: 1. The 1999 Family Trustwill loan Enterologics, Inc., a total of $50,000; 2. Interest and other terms are outlined in the Promissory Note (Exhibit A); 3. Inconsideration of this loan, the Company willissue 250,000 shares of the Company’s common stock to the Trust; 4. It is understood that the total loan, is backed by the Promissory Note only and is otherwise anunsecured loan; Agreed: /s/ Robert Hoerr /s/ Irving Bader Robert Hoerr, CEO Irving Bader, Trustee
